PER CURIAM
On consideration of the certified order of the Court of Appeals of Maryland disbarring respondent from the practice of law in that jurisdiction; this court's April 27, 2018, order suspending respondent and directing her to show cause why reciprocal discipline should not be imposed; and the statement of Disciplinary Counsel regarding reciprocal discipline; and it appearing that respondent failed to file a response to this court's order to show cause or her D.C. Bar R. XI, § 14 (g) affidavit, it is
ORDERED that Anna G. Aita is hereby disbarred from the practice of law in the District of Columbia. See In re Sibley , 990 A.2d 483 (D.C. 2010), and In re Fuller , 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent's period of disbarment will not begin to run until such time as she files a D.C. Bar R. XI, § 14 (g) affidavit.